IN THE COURT OF CRIMINAL APPEALS
                       OF TEXAS
                                   NO. WR-81,570-01



                         EX PARTE TEDDRICK R. BATISTE



              ON APPLICATION FOR WRIT OF HABEAS CORPUS
              CAUSE NO. 1212366 IN THE 174TH DISTRICT COURT
                             HARRIS COUNTY



       Per curiam. H ERVEY, J., not participating.


                                        ORDER

       This is a post conviction application for writ of habeas corpus filed pursuant to the

provisions of Texas Code of Criminal Procedure article 11.071.

       Applicant was convicted in June 2011 of capital murder committed in April 2009.

T EX. P ENAL C ODE A NN. § 19.03(a). Based on the jury’s answers to the special issues set

forth in the Texas Code of Criminal Procedure, Article 37.071, sections 2(b) and 2(e), the
                                                                                      Batiste - 2

trial court sentenced him to death. Art. 37.071, § 2(g).1 This Court affirmed applicant’s

conviction and sentence on direct appeal. Batiste v. State, No. AP-76,600 (Tex. Crim.

App. June 5, 2013) (not designated for publication), cert. denied.

       Applicant presented seventeen allegations in his application in which he challenges

the validity of his conviction and sentence. The trial court did not hold a live evidentiary

hearing. As to all of these allegations, the trial judge entered findings of fact and

conclusions of law and recommended that relief be denied.

       This Court has reviewed the record with respect to the allegations made by

applicant. We agree with the trial judge’s recommendation and adopt the trial judge’s

findings and conclusions. Based upon the trial court’s findings and conclusions and our

own review of the record, relief is denied.

       IT IS SO ORDERED THIS THE 29TH DAY OF APRIL, 2015.

Do Not Publish




       1
        Unless otherwise indicated, all references to Articles are to the Texas Code of Criminal
Procedure.